DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 812 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Passolt et al. (US 2018/0075544 A1, hereinafter Pass).
Regarding claim 1, Pass discloses a method for well planning for optimized results, the method comprising: 
obtaining, by a computer system, well plan information for at least one reference well previously drilled at a first location (see para. 0108 and 0140, the system can utilize historical data); 
obtaining, by the computer system, from the well plan information, historical drilling data associated with the at least one reference well (see para 0140); 

 based on the historical drilling data and the BHA data, generating, by the computer system, a new well plan for a new well, wherein the new well is to be drilled at a second location in proximity to the first location, and wherein the new well plan is adapted to optimize a production percentage probability (PPP) of the new well (see para.0026, 0139-0140, the system determines if the well plan is acceptable or not based on historical information).  
Regarding claim 2, Pass discloses the method of claim 1, wherein generating the new well plan further comprises:
 prior to drilling a portion of the new well, obtaining, by the computer system, drilling equipment information and drilling parameter information for the portion of the new well and using the drilling equipment information and the drilling parameter information to optimize PPP of the new well (see para. 0114 and 0171).  
Regarding claim 3, Pass discloses the method of claim 1, wherein generating the new well plan further comprises: modifying, by the computer system, the new well plan during drilling of the new well based on historical drilling data obtained during drilling a previous portion of the new well (see para. 0053 and 0118).  
Regarding claim 4, Pass discloses the method of claim 1, wherein the well plan information further comprises: 
an indication of a well trajectory in three dimensions (see para. 0178); 
an indication of a well casing plan for the well (see para. 0031 and 0034);  
77 US 6686121TBhL768/4-OO4USPATENT an indication of a survey program for the well (see para. 0079); 
an indication of a drill bit for drilling the well (see para. 0034); 

an indication of pump rates of drilling mud for drilling the well (see para. 0041-0042).  
Regarding claim 5, Pass discloses the method of claim 1, further comprising the step of drilling a portion of the new well in accordance with the new well plan (see para. 0021-0022, 0157 and 0170).  
Regarding claim 6, Pass discloses the method of claim 1, further comprising the steps of: 
generating, by the computer system, a plurality of alternative well plans for the new well (see para. 0121); 
determining an expected PPP for each of the plurality of alternative well plans (see para. 0149); and 
selecting an alternative well plan having the highest PPP of the plurality of alternative well plans (see para. 0174).  
Regarding claim 8 , Pass discloses the method of claim 6, further comprising determining, by the computer system, a predicted time to target for each of the plurality of alternative well plans, and wherein the selecting the alternative well plan further comprises selecting the alternative well plan with the highest PPP and the lowest time to target (see para. 0020 and 0113).  
Regarding claim 9, Pass discloses the method of claim 1 further comprising obtaining well plan information from a plurality of reference wells, wherein the well plan information for each of the plurality of reference wells comprises historical drilling data associated with a corresponding one of the plurality of reference 78 US 6686121THEL768/4-OO4USPATENT wells, and further comprising weighting the 
Regarding claim 10, Pass discloses the method of claim 6 further comprising drilling a portion of the new well in accordance with the selected alternative well plan (see para. 0118).   
Regarding claim 11, Pass discloses the method of claim 1, wherein the BHA data includes seismic data for a previously drilled well (see para. 0036 and 0157).  
Regarding claim 12, Pass discloses a computer system for well planning, the computer system comprising: 
a processor (see para. 0129);
 a memory coupled to the processor, wherein the memory comprises a plurality of instructions executable by the processor, the instructions comprising instructions for (see para. 0129): 
(a) obtaining information associated with a first well, wherein at least a portion of the first well has been drilled, and wherein the information associated with the first well comprises historical drilling data and bottom hole assembly (BHA) data (see para. 0130-0131 and 0140); 
(b) obtaining information associated with a second well, wherein at least a portion of the second well remains to be drilled, and wherein the information associated with the second well comprises an indication of a well trajectory, geological information, and drilling equipment information (see para. 0140 and figure 7);
 (c) generating, responsive to the information associated with the first well and the information associated with the second well, a plurality of alternative well plans for a portion of the second well (see para. 0108); 

(e) selecting the alternative well plan with the highest PPP (see para. 0108); and  
79 US 6686121TBhL768/4-OO4USPATENT (f) sending one or more control signals to a control system of a drilling rig for drilling the portion of the second well in accordance with the selected well plan (see para. 0201).  
Regarding claim 15, Pass discloses the computer system of claim 12 wherein the first well and the second well are located on the same pad (see para. 0059, the wellsite are in a common field).  
Allowable Subject Matter
Claims 7, 13-14 and 16-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MANUEL A RIVERA VARGAS/            Primary Examiner, Art Unit 2864